MEMORANDUM **
Charles H. Kosi, Jr., appeals from the district court’s denial of his motion to withdraw his guilty-plea conviction for possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Although appellee contends Kosi waived his right to appeal, the appeal waiver in the plea agreement does not encompass the issues raised in this appeal. See United States v. Jeronimo, 398 F.3d 1149, 1153 (9th Cir.2005).
Kosi contends the district court abused its discretion by denying his motion to withdraw the guilty plea. See United States v. Ortega-Ascanio, 376 F.3d 879, 883 (9th Cir.2004). We find no such abuse, because the thorough plea colloquy demonstrates that the guilty plea was knowing and voluntary. See Fed.R.Crim.P. 11; United States v. Vonn, 535 U.S. 55, 58, 122 S.Ct. 1043, 152 L.Ed.2d 90 (2002) (explaining that Rule 11 ensures that a guilty plea is knowing and voluntary). We decline to address Kosi’s challenge to the effectiveness of defense counsel on direct appeal. *777See Jeronimo, 398 F.3d at 1155.1
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. We express no opinion on how Kosi’s appeal waiver might affect any collateral attack of his conviction and sentence. See Jeronimo, 398 F.3d at 1156 n. 4.